DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species a-b as follows: 

A lithium battery, wherein the lithium battery has a solid electrolyte as discussed in ([0002], [0018] and Fig. 1, ref. 104), and exemplified in claims 3, 8, 16 and 20.
A lithium battery, wherein the lithium battery has a liquid or gel electrolyte as discussed in ([0015], [0017] and Fig. 1, ref. 104), and exemplified in claims 5, 9, and 17.

The species are independent or distinct because these are different lithium battery products with materially different electrolytes ([0015], [0017], [0018], Fig. 1, ref. 104).  The lithium battery products are mutually exclusive and distinct since the electrolyte layer between the anode and cathode layers are materially different, wherein an electrolyte layer (i.e., liquid or gel) is disclosed in one embodiment ([0015], [0017]), and a solid electrolyte in another embodiment ([0018]).  Therefore, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 14 appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The embodiments of the lithium battery products as discussed in Sections ([0015], [0017], [0018]) would create an undue search burden on the examiner. For example, lithium battery products with a liquid or gel electrolyte are chemically distinct from a lithium battery product with a solid electrolyte.  Therefore, search queries for species (a) would not necessarily uncover art relevant for species (b).

Upon election of species a or b above, the Applicant must further elect from the following species c-d:

This application contains claims directed to the following patentably distinct species c-d as follows: 

c.	A lithium battery, wherein the lithium battery has a transition metal oxide cathode active material as discussed in ([0020], [0030]-[0031] and Fig. 1, ref. 102), and exemplified in claims 1, 10 and 18.
d.	A lithium battery, wherein the lithium battery has a sulfur cathode active material as discussed in ([0020]), and exemplified in claims 15.

The species are independent or distinct because these are different lithium battery products with materially different cathode active materials ([0020], [0030]-[0031], Fig. 1).  The lithium battery products are mutually exclusive and distinct since the cathode active materials are materially different, wherein a transition metal oxide material is disclosed in one embodiment ([0030]-[0031]), and a sulfur active material in another embodiment ([0020]).  Therefore, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 14 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The embodiments of the lithium battery products as discussed in Sections ([0020], [0030]-[0031]) would create an undue search burden on the examiner. For example, lithium battery products with a transition metal oxide cathode active material are chemically distinct from a lithium battery product with a sulfur cathode active material.  Therefore, search queries for species (c) would not necessarily uncover art relevant for species (d).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday - Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571)270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.P.M./Examiner, Art Unit 4162                                                                                                                                                                                                        
/JONATHAN G LEONG/Supervisory Patent Examiner, Art Unit 4162                                                                                                                                                                                                        8/24/2022